Exhibit NOTICE In accordance with article L.621-8 III of the French monetary and financial code and article 231-23 of its general regulation, theAutorité des Marchés Financiers (the French financial services regulator)has, pursuant to the conformity decision on the public tender offer dated October 1, 2008, granted the approval (visa) no. 08-208 dated October 1, 2008, for this information note.It is available on the AMF website www.amf-france.organd is hereby furnished to the SECby IAMGOLD Corporation for information purposes only. PUBLIC TENDER OFFER FOR THE COMMON SHARES OF LAUNCHED BY PRESENTED BY Price of the Offer : €1.20 per Euro Ressources common share The date of closure of the Offer will be determined by the Autorité des marchés financiers (the French financial services regulator) (the "AMF") in accordance with its general regulation. Information note (note d'information) prepared by IAMGOLD Corporation Important notice IAMGOLD Corporation reserves the right, in accordance with the provisions of articles 237-14 to 237-16 of the general regulations of the AMF, to request from the AMF within the 3-month period following closure of the offer, to proceed with a compulsory acquisition (retrait obligatoire) of all shares of Euro Ressources not tendered to the Offer in the event that such shares do not represent more than 5% of the share capital or voting rights of Euro Ressources, to be made at a consideration equal to the offer price, i.e. €1.20 per Euro Ressources share. In accordance with article L.621-8 III of the French monetary and financial code and articles 231-23 of its general regulation, the AMF has, pursuant to the conformity decision on the public tender offer dated October 1, 2008, granted the approval (visa) no. 08-208 dated October 1, 2008, for this information note. This information note was prepared by IAMGOLD Corporation and engages the responsibility of its signatories. Pursuant to article L.621-8-1 I of the French monetary and financial code, the approval (visa) was granted after the AMF verified "if the document is complete and understandable, and if the information contained therein is consistent". It does not constitute an approval of the opportunity of the transaction nor an authentication of the accounting and financial dates presented herein. This information note is available on the AMF's website (www.amf-france.org), on IAMGOLD Corporation's website (www.iamgold.com) and can also be obtained free of charge from: -IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada,
